Citation Nr: 1204717	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  04-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than August 29, 2001 for the increased evaluation of 20 percent for recurrent pain and instability of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In October 2008, the Board issued a decision in which it denied the issue listed above.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In August 2009, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board's decision, and remanded the issue to the Board for compliance with the instructions in the joint motion.  

In August 2010, the Board remanded this issue to the RO via the Appeals Management Center (AMC) for additional development.  The issue has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  In an unappealed February 1978 rating decision, the RO granted service connection for recurrent painful left knee and assigned a noncompensable rating. 

2.  Following the February 1978 grant of service connection for recurrent painful left knee, the next communication received by VA relevant to that disability was a claim of entitlement to an increased evaluation received on August 29, 2001.  

3.  Entitlement to a 20 percent rating for recurrent pain and instability of the left knee did not arise before August 29, 2001.

4.  The May 2002 grant of an increased evaluation of 20 percent for recurrent pain and instability of the left knee was not based, in whole or in part, on service treatment records added to the record after the February 1978 rating decision that had assigned a zero percent evaluation for recurrent painful left knee.  


CONCLUSION OF LAW

The criteria have not been met for an effective date earlier than August 29, 2001, for the increased evaluation of 20 percent for recurrent pain and instability of the left knee.  38 U.S.C.A. §§ 1155, 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an effective date back to when he was separated from active service is appropriate for the 20 percent rating for recurrent pain and instability of the left knee.  He contends that this earlier effective date is warranted for two reasons.  First, that the disability that he has now is the same as what he had at separation from service.  Second, that when the RO granted service connection for his left knee disability and assigned a zero percent rating in 1978 not all of his service treatment records were before the RO and that the increased rating following his 2001 claim was based on service records that he had provided VA after the 1978 decision.  

The Board addresses his contentions after first addressing VA's duties to notify and assist the Veteran in substantiating his claim and providing a background of the relevant facts.  


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2003, March 2004, March 2006 and June 2007.  These letters informed the Veteran of what evidence was required to substantiate the claim for an increased rating and of his and VA's respective duties for obtaining evidence.  

Given that this appeal concerns the effective date assigned for the increased rating, the only notice that could be at issue at this point is the notice regarding assignment of effective dates.  That notice was provided in the letters sent in March 2006 and June 2007.  

Because the RO's adjudication occurred in 2002, prior to when the March 2006 and June 2007 letters were sent, there was a timing defect in the notice.  After the notice letters were sent the Veteran has had meaningful opportunity to participate in the development of his claim and the AMC readjudicated his claim in a supplemental statement of the case issued in October 2011.  These facts demonstrate that the timing defect has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO and the AMC have provided all assistance indicated in this case and VA provided an adequate medical examination in March 2002.  Service treatment records are associated with the claims file.  Eleven out of twelve pages of relevant service treatment records were associated with the claims file prior to February 22, 1978.  In August 2001, the Veteran submitted an additional relevant service treatment record, as well as copies of some of the records that were already associated with the claims file and service treatment records that are not relevant to the issue before the Board.  The RO has associated VA treatment records with the claims file.  In December 2009 the RO received four pages of service records, all dated in 1982 or later.  

In August 2010, the Board remanded this issue so that the RO/AMC could secure all available service treatment records pertaining to the Veteran's left knee disability and associate such records with the claims file.  There are a number of communications dated from August 2011 to December 2010 documenting the efforts to obtain and existing service treatment records with no positive results.  In January 2011, the AMC sent a letter to the Veteran informing him that VA had been unable to obtain any additional service treatment records and had received a negative response from the Records Management Center.  The AMC asked the Veteran to provide any records that he had in his possession.  He has not submitted any additional records. 

The facts discussed above demonstrate that VA has met its duty to assist in this case.  Additionally, the AMC complied with the instructions in the August 2010 Board remand.  See Stegall v. West, 11 Vet. App. 271 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Factual background

VA first received a claim of entitlement to service connection for a left knee disability in October 1977.  In that claim, the Veteran indicated that he had received treatment for his left knee in February 1976 at the Station Hospital in Fort Greely Alaska and in 1976 and at the Station Hospital in Fort Benning Georgia in 1977.  

A document dated in November 1977 includes a response to the RO's request for information, and indicates that records of treatment in February 1976 at Fort Greely Alaska and in 1976 and 1977 at Fort Benning Georgia were not yet on file and that a special search was required.  

The Veteran underwent a VA examination of his left knee in December 1977.  A report of that examination is of record.  That report contains examination findings.  As far as his active service, the only reference is that under questioning the Veteran reported that he had injured his knee in about January 1975 during skiing training.  

On February 6, 1978 the RO sent a letter to the Veteran in which it informed him that VA had requested his service treatment records from the service department and asked him to provide any service treatment records that he may have in his possession along with any statements from physicians who treated him either during or after service.  

In a February 22, 1978 rating decision, the RO granted service connection for history of recurrent painful left knee and assigned a zero percent rating effective September 27, 1977.  That same month notified the Veteran of the decision and of his procedural due process and appellate rights.  The claims file is absent for evidence that the Veteran disagreed with the decision or sought to appeal the decision within one year of the mailing of the notification.  The February 1978 decision is therefore final.  38 U.S.C.A. § 7105(c) (West 2002).  

In that February 22, 1978 decision, the RO informed the Veteran that service clinical records were not complete and that enlistment and separation examinations were not available.  The decision included reference to the December 1977 VA examination and included the following references to service records:  

Service clinical records are not complete, and enlistment and separation examinations are not available.  In January 1976, the veteran twisted his left knee while skiing.  X-rays were normal.  On 2-6-76, there was mild effusion with tenderness over medial joint.  He was given a profile and quad strengthening exercises were begun.  On 8-20-76, he complained of sore knee for six years.  On 2-16-77, he complained of left knee pain for several  days, after playing basketball.  There was some crepitus on exam, and assessment (sic) was chondromalacia.  He was placed on quad exercises.  

Associated with the claims file, and filed earlier in the claims file than the 1978 RO decision, is an envelope containing copies of service treatment records.  Those records are as follows:  (1) A page with a December 1975 entry and a January 1976 entry, the latter referencing pain of the left knee.  (2)  A January 1976 note documenting knee complaints and treatment.  This includes that the Veteran had twisted his left knee while skiing.  (3)  A February 4, 1976 orthopedic consult for complaints of unstable left knee with a February 6, 1976 report of the consult.  (4)  A February 4, 1976 report of torn ligament of the left knee.  (5)  A February 6, 1976 physical therapy consult request with a February 9, 1976 report of the consult.  This documents that quad strengthening exercises were requested and indicates that x-rays were normal.  (6)  A February 6, 1976 physical profile record regarding injury of left knee.  (7)  A page containing two entries from physical therapy for February 1976; one on the 13th and one earlier, regarding his left knee.  (8) A February 16, 1977 entry indicating left knee pain of several days and findings of some crepitus on examination  (9)  An August 20, 1976 report of symptoms of the left knee.  (10)  A March 5, 1977 note documenting a report of bilateral knee pain and a diagnosis of bilateral chondromalacia.  (11)  A May 20, 1977 physical profile record for knee pain restrictions.  

Another envelope, dated as received from the Veteran on February 16, 1978, includes what appears to be the original copies of a report of medical history and a report of medical examination, both dated September 6, 1974 and both indicating that they were for the purpose of enlistment.  Neither of these documents indicate that the Veteran had any symptoms or abnormality of either knee.  

The next relevant evidence was submitted by the Veteran on August 29, 2001 along with a claim of entitlement to VA compensation benefits for disability of both knees.  He explained that he injured his knee on active duty on January 26, 1976 and had problems with both knees since that time.  

Accompanying that claim were 14 pages of evidence.  Of those pages that mentioned either knee all but one was contained in the previously described envelope containing eleven pages of service treatment records.  The exception was a page dated May 19, 1977 that included the entry "Imp: Chondromalacia Both knees  Mild."  It also included limitations as to time and distance for standing, running and marching.  

There are no records of VA treatment dated earlier than March 2002.  The only earlier VA medical documents are the report of medical examination from December 1977 and the associated clinical laboratory results and x-ray report.  There are records of VA treatment on or after March 2002 that are associated with the claims file.  

In a rating decision dated in May 2002, the RO assigned a 20 percent rating for disability of the Veteran's left knee, effective the date of receipt of his claim, August 29, 2001.  In that decision the RO explained that the rating was increased based on the results of a March 2002 VA examination.  There is a report of the March 2002 examination associated with the claims file.  

In March 2003, VA received a statement from the Veteran in which he reported that he had been having trouble with his knees for the past twenty-three years, but in the last few months his knees had caused him problems with his job.  In April 2003, the Veteran filed a notice of disagreement with the May 2002 decision that granted a 20 percent rating for his left knee effective August 29, 2001.  He explained that he disagreed with the date assigned because "I feel this condition was the same at this time as it was in 1977.  I feel the effective date should go back to 1977  as I am having the same problems since 1977."  

In his substantive appeal, received in March 2004, the Veteran stated as follows:  

I feel the effective date should be awarded as the appeal I filed and was granted the 20% was based on medical evidence from the VA medical center dated 1978 that the VARO had never used in considering my claim. This evidence has been in my medical records since the date of treatment in 1977 but VARO failed to review that and use it in the processing of my claim in 1977.

Added to the claims file in November 2004 is an envelope containing twelve pages of medical related documents, none of which are dated earlier than June 2001.  Only one of the pages provides any evidence of symptoms or pathology involving either of his knees.  This is a November 2002 treatment note indicating that due to a diagnosis of degenerative arthritis of the knees the Veteran should limit his activities when it comes to running.  

In the December 2007 Board hearing, the Veteran explained that he believed he was entitled to an effective date earlier than August 29, 2001 because he had injured his knee on active duty and had problems with it since the injury.  December 2007 hearing transcript at 3.  He testified that he injured his knee and sought treatment for it from the first part  of 1976 until he left service in September 1977.  Id. at 4.  He testified that he filed a claim in September 1977 and was assigned a zero percent disability rating.  Id.  The Veteran explained that VA had later increased his rating to 20 percent and when asked why he believed that VA increased the rating he testified as follows:  "I think I was awarded the 20 percent because, you know, after they looked into my case they thought that I did have problems with my knee in 1977.  You know, when they looked at the medical evidence.  From the medical records that I guess they didn't have at the time."  Id. at 5.  When asked how VA got the evidence that was allegedly not of record in 1977, the Veteran testified that he had copies of his medical files and sent those to VA and he believed that was how VA obtained some of the records.  Id.  

The following exchange took place during the hearing, with the Veteran's representative posing the questions and the Veteran providing the answers:  

Q.  If I remember correctly by looking at your file, I think the VA did say that your - - you correct me if I'm wrong.  That you were given zero percent originally in 1977.  

A.  Right

Q.  Because they did not have all the records, and that all they had to go by was a VA examination that was done in 1977.  

A.  Exactly

Q.  Is that correct?  

A.  Yes, sir, that's correct.  

Q.  Okay.  So there was, once you saw that, then you in turn were able to get those records as proof that you actually had it followed while you were in service, and then submit those, and then the (sic) reversed their decision?  Does that sound about right sir?

A.  That sounds about right. Mr. Berry.  

Q.  So again, again they awarded you your 20 percent, sir, with a decision in August of 2001.  

A.  Yes, sir.  

Id.  at 6.  

In October 2008, the Board denied the Veteran's appeal with regard to entitlement to an effective date earlier than August 29, 2001 for the increased evaluation of 20 percent for recurrent pain and instability of the left knee.  

As noted in the INTRODUCTION of the instant document, he appealed the Board's October 2008 decision and the Veterans Court vacated the decision in granting the Parties' joint motion.  

In the August 2009 joint motion the Parties agreed that the Board's previous decision should be vacated based on a failure to provide discussion of the provisions of 38 C.F.R. § 3.157(c).  In that part of the joint motion, the Parties provided a paragraph quoting 38 C.F.R. § 3.157(c).  That quote in the joint motion begins as follows:  "(c)  Where the new and material evidence consists of a supplemental report of".  

The Parties also noted that the Veteran had contended that VA had not been in possession of all of his service records in 1977 when it originally granted service connection for his left knee condition.  Noted by the parties was that in the October 2008 decision the Board referred the matter of newly submitted service records to the RO but that the Board should have addressed the matter of new service records as to its relevance to the issue of the effective date of benefits for the Veteran's left leg condition.  

As noted above, in December 2009 the RO received an additional four pages of service department records.  The first page is a report of separation and record of service from Departments of the Army and the Air Force National Guard Bureau.  It documents service between October 1994 and August 2001.  It does not contain any evidence or any indication of a level of disability of the Veteran's knee.  

The second page is a paper close-out statement that provides that the documents were forwarded to the VA Records Management Center for custody.  

The third page is a report of quadrennial medical examination dated in February 1982.  This examination indicates that the Veteran had a normal clinical evaluation of his lower extremities.  There is no mention of a knee disorder.  

The fourth page is a quadrennial report of medical history dated in February 1982.  In that report, the Veteran indicated that he did not then have nor had ever had any bone, joint, or other deformity; arthritis, rheumatism, or bursitis; or trick or locked knee.  In another section of that report the Veteran indicated that in 1978 he applied for disability for a knee problem but received no compensation.  Also included is the annotation of a medical professional who addressed the Veteran's report of applying for compensation.  The medical professional stated that this was noted "but at the present time no problem [with] knee  Does a lot of sports and jogging."  

In August 2010, the Board remanded this issue to the RO via the AMC.  It referred to the Veteran's testimony during the December 2007 hearing.  It directed the RO/AMC to secure any available service treatment records pertaining to the Veteran's left knee disability and associate them with the claims file.  

There are several pages from December 2010 documenting that searches for the requested service treatment records did not yield any results other than the records sent to the RO from the Records Management Center on November 30, 2009.  

In January 2011, the RO informed the Veteran that VA had been unable to locate any outstanding service treatment records and asked that he send any records that he may have to VA.  


III.  Law and analysis

The law for assignment of effective dates for VA benefits is found at 38 U.S.C.A. § 5110.  The regulation implementing that statute is 38 C.F.R. § 3.400.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Specifically provided otherwise is that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  

Regulation provides that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

A specific subsection addresses increased rating claims, providing that, in general, increases are assigned an effective date of the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  Id.  As to disability compensation in particular, the effective date of an increase will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

Under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Under 38 C.F.R. § 3.157, the date of VA outpatient examination will be accepted as the date of receipt of the claim, but only when such report relates to an examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such treatment.  See Servello v. Derwinski, 3 Vet. App. 196, 200 (1992)(concluding that the veteran submitted an informal claim for individual unemployability within the purview of 38 C.F.R. §§ 3.155, 3.157).  

There is no dispute that the claim that gave rise to the May 2002 rating decision was received by VA on August 29, 2001.  There are no relevant VA treatment records and no relevant VA examination dated between August 2000 and August 2001.  There is no communication dated earlier than August 29, 2001 requesting an increased rating for his left knee disability.  The date of claim in this case is therefore August 29, 2001.  There is no evidence showing that the Veteran's left knee disability increased in severity within one year prior to August 29, 2001, and therefore an effective date based on application of 38 U.S.C.A. § 5110(b)(2) as implemented by 38 C.F.R. § 3.400(o)(2) is not warranted.  

The Veteran's argument that his increase was based on the service treatment records not of record at the time of the 1978 decision raises whether two other provisions can give rise to an earlier effective date in this case.  Those provisions are 38 C.F.R. § 3.156, regarding new and material evidence, and 38 C.F.R. §  3.105, regarding clear and unmistakable error.  Neither provision allows for an earlier effective date in this case.  

In the joint motion, the Parties referred to 38 C.F.R. § 3.157(c), and agreed that the Board had previously failed to discuss that provision.  The citation to § 3.157(c) in the joint motion is incorrect.  Section 3.157 does not have a subsection (c).  What the Parties cited was 38 C.F.R. § 3.156(c) as it existed when the Veteran filed his claim in August 2001.  That section addresses the effect of certain service department records.  It has since been revised, effective during the course of the Veteran's claim and appeal.  

The version of 38 C.F.R. § 3.156(c) in effect at the time the Veteran filed his claim in August 2001 is as follows:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.

38 C.F.R. § 3.156(c) (2001)


The version in effect since October 2006 is as follows:  

(c)  Service department records.

(1)  Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: 

(i)  Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; 

(ii)  Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii)  Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

(2)  Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

(3)  An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

(4)  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim. 

38 C.F.R. § 3.156 (c) (2011).  

The Board has considered both versions in the instant decision.  

As a preliminary matter, the record shows that the 11 pages of service treatment records found in the envelope filed behind the February 1978 decision were considered by the RO when it rendered that decision.  This is shown by the reference in the 1978 decision to facts on in-service dates found nowhere in the record at that time other than in those 11 pages of service treatment records.  For example, in the 1978 decision the RO referred to February 6, 1976 as to mild effusion with tenderness over the medial joint and the Veteran's profile and quad strengthening exercises, referred to a complaint on February 16, 1977 of left knee pain for several days after playing basketball, noted that there was some crepitus on examination, and referred to an August 20, 1976 report of sore knee for six years.  There is no mention of these dates and specific findings in the December 1977 examination report or in any document of record at the time of the February 1978 rating decision other than those eleven pages of service treatment records.  At the time of the February 1978 rating decision the only source of this information was the 11 pages of service treatment records.  Thus, the Board finds that those 11 pages were of record at the time of the February 1978 rating decision and were considered by the RO in rendering that decision.  

The increased rating awarded in the May 2002 rating decision was clearly not based on the addition of the one page of service treatment records added to the claims file in 2001.  This is clear from the language of the rating decision.  That decision to award the 20 percent rating was based on the March 2002 examination as was stated in the decision.  

It is also clear that the one relevant service treatment record added to the file in 2001 could not have made any difference as to either the 1978 decision or the 2002 decision.  That one record, dated May 19, 1977, noted that the Veteran had chondromalacia, but this was also noted in the March 5, 1977 service treatment record that was considered by the RO when it rendered the 1978 decision.  The mention in the May 19, 1977 record of restrictions in walking, running, and standing, is redundant of the service treatment record physical profile sheet from May 20, 1977.  

Therefore, the increased rating assigned in the May 2002 rating decision was not based in whole or part on the May 19, 1977 record added in 2001 that had not been of record in 1978.  The reasons just provided are sufficient for the Board to find that an earlier effective date is not warranted based on application of either version of 38 C.F.R. § 3.156 (c).  

The other provisions raised by the Veteran's argument are 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a).  Under the statute, a decision by the Secretary under Chapter 51 is subject to revision on the grounds of clear and unmistakable error. If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A(a).  For the purposes of authorizing benefits, a rating or other adjudicative decision that constitutes a reversal or revision of a prior decision on the grounds of clear and unmistakable error has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A(b).  

The regulation provides that previous determinations which are final and binding, including decisions of service connection and degree of disability will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior decision will be reversed or amended.  Id.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

The Veterans Court has provided a three part test to determine if there was CUE in a prior decision, as follows: 

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14  (1992)). 

To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313  . CUE "is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The correct facts, as they were known as of  February 1978, were before the adjudicators in February 1978.  The service treatment records that the RO considered at that time showed that during service the Veteran had chondromalacia of both knees and that he had been placed on physical restriction due to his left knee condition.  The May 19, 1977 service treatment record did not add any correct facts to the record that were not known and considered by the RO when it rendered the decision in February 1978.  For this reason, an effective date earlier than August 29, 2001, for recurrent pain and instability of the left knee, is not available by application of 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a).  

Finally, the Board addresses the characterization, found in the December 2007 hearing transcript, of the RO's actions in May 2002.  Contrary to that characterization, the RO did not reverse its 1978 decision.  It merely adjudicated the claim received by the Veteran for an increased rating for disability of his left knee.  It was not a determination based on service treatment records showing that he had knee symptoms throughout his active service.  It was a determination based on the relevant evidence regarding the severity of his left knee disability, principally evidence provided by the December 2002 examination.  

In summary, the controlling provisions in this case are 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400 (o) (2).  The Veteran's claim for an increased rating was received on August 29, 2001.  There was no evidence within one year prior to that claim demonstrating the increase in disability.  The earliest effective date provided by statute and regulation as applied to the facts of this case is the date of the August 

(CONTINUED ON NEXT PAGE)

29, 2001 claim.  As this is the date already assigned, the appeal must be denied.  There is no reasonable doubt to be resolved as to the issue before the Board.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date effective date earlier than August 29, 2001, for the increased evaluation of 20 percent for recurrent pain and instability of the left knee, is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


